Citation Nr: 0932172	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

 Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  That decision denied the Veteran's 
service connection claim for PTSD and diverticulitis.  This 
decision also denied entitlement to a nonservice connected 
pension, among other claims.

An August 2004 notice of disagreement indicated the Veteran's 
disagreement with the determinations regarding his service 
connection claim for PTSD and his nonservice connected 
pension only.  A January 2005 Decision Review Officer (DRO) 
decision granted the Veteran's nonservice connected pension 
claim.  In April 2005, the Veteran completed a substantive 
appeal form indicating that he disagreed with the 
determinations regarding his service connection claims for 
PTSD and "diverts and colon operation."  A February 2009 
statement of the case was issued for the Veteran's service 
connection claim for diverticulitis, however, a substantive 
appeal for that issue has not been received.  Therefore, only 
the instant claim is before the Board for its consideration.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board) hearing.  A transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he was in receipt 
of Social Security Disability benefits.  VA has a duty to 
obtain the SSA decision and relevant supporting documents. 
See 38 U.S.C. § 5103A (West 2002); Tetro v. Gober, 14 
Vet.App. 100, 108-09 (2000) (holding that the Secretary has 
"a duty to assist the appellant in developing the facts 
pertinent to his ... claim, including obtaining all relevant 
SSA records regarding his disability and employability"); 
Voerth v. West, 13 Vet.App. 117, 121 (1999) ("Included in 
this duty [to assist] is the responsibility of VA to obtain 
any relevant records from the [SSA].") (emphasis added); 
Murincsak v. Derwinski, 2 Vet.App. 363, 372 (1992).  These 
records have not yet been obtained.

The Veteran was afforded a VA examination in November 2008.  
The examiner found that the proper diagnosis for the 
Veteran's psychiatric disability was bipolar disorder.  The 
examiner opined that the disability was present within the 
first year after service and added that "it is not clear, 
based on the result of this examination that his reported in 
service stressors are related to his bipolar disorder." 

Service connection is provided on a presumptive basis for 
psychoses demonstrated to a compensable degree within one 
year of service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
2.209 (2008).  Bipolar disorder, however, is not considered a 
psychosis.  38 C.F.R. § 3.384 (2008).  Clarification is 
needed as to the likelihood that bipolar disorder was present 
in service or that it is related to the in-service stressors 
reported by the Veteran.

The Veteran submitted a statement from a VA physician, in 
which it was essentially concluded that bipolar disorder was 
service connected.  No rationale was provided for this 
opinion, and it is therefore, of limited probative value.  
Nieves-Rodriguez v. Peak, 22 Vet App 295 (2008).  If the 
physician could provide a rationale, the opinion would help 
to substantiate the Veteran's claim.  VA accordingly has a 
duty to ask the physician to provide a rationale.  See 
38 U.S.C.A. § 5103A. 

Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction 
should obtain the decision awarding the 
Veteran Social Security Disability 
benefits as well as any medical records 
that were considered in that decision.

2.  The AOJ should attempt to ask the VA 
physician who provided the May 2009 
opinion for a rationale for the 
conclusion that bipolar disorder is 
service connected.

3.  The examiner who provided the 
November 2008 examination should be asked 
to review the claims folder and provide 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that bipolar disorder began in 
service or is related to the in-service 
stressors reported by the Veteran.  The 
examiner should provide a rationale for 
these opinions.  If the examiner is not 
available, another physician should 
review the claims folder and provide the 
necessary opinions.

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




